Citation Nr: 1330448	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  08-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO in Cleveland, Ohio that in pertinent part, denied entitlement to service connection for bilateral hearing loss.  In that decision, the RO also granted service connection for tinnitus.

A video conference hearing was held in June 2011 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c),(e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The Board remanded this case to the Appeals Management Center (AMC) for additional development in September 2011.  The case was subsequently returned to the Board.


FINDINGS OF FACT

The preponderance of the competent and credible evidence does not show that the Veteran's bilateral hearing loss manifested during active service.  Nor does the evidence show that bilateral hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a pre-adjudication letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, prior to initially adjudicating his claim for service connection for bilateral hearing loss in the May 2008 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence, and he was advised of the "downstream" disability rating and effective date elements of his claim in this letter.  As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), private medical records, and any relevant lay statements.  A VA examination was conducted in March 2008 with respect to the claim, and a VA medical opinion was obtained in October 2011.

The Board previously remanded this case in September 2011, primarily for an addendum VA medical opinion.  The requested remand actions have been completed.  The Board is therefore satisfied there was sufficient compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This examination was conducted by a medical professional, and the two associated reports reflect review of the appellant's prior medical history.  Physical examination and audiometric testing were accomplished.  Therefore, the Board concludes that the appellant was afforded an adequate examination and medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the June 2011 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2011 Board hearing. 

Analysis

The Veteran contends that his current bilateral hearing loss was caused by acoustic trauma from loud noises during service, particularly from artillery during training exercises in the field.  He asserts that he was never given hearing protection during service.  Finally, he contends that his hearing was not tested during his separation medical examination.  He does not contend, and the record does not reflect, that he served in combat.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Certain diseases like sensorineural hearing loss, as an organic disease of the nervous system, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a). 

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the Veteran's March 2008 VA audiological examinations confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The Veteran's DD Form 214 reflects that his primary military occupational specialty (MOS) was that of a medic.  He had service in Europe, and received no combat citations.

Service treatment records (STRs) are entirely negative for complaints or treatment of bilateral hearing loss.  Hearing loss was not noted on pre-induction medical examination in October 1965, and thus the Veteran is presumed to have been in sound condition as to his hearing acuity on entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  On separation medical examination in December 1967, the Veteran's ears were clinically normal.  Audiometric testing in December 1967 revealed right ear decibel thresholds of 0, 0, 0, and 0, and left ear decibel thresholds of 0, 0, 0, and 0 at the respective frequencies of 500, 1000, 2000, and 4,000 hertz.  In a December 1967 report of medical history, the Veteran denied a history of hearing loss and ear trouble.

In his original December 2007 claim for service connection for bilateral hearing loss, the Veteran asserted that this disability began in 1967, and he had received no treatment for this complaint.

There are no medical records reflecting complaints, treatment or diagnosis of hearing loss until 2007.  Private medical records dated in December 2007 reflect that the Veteran was seen for complaints of hearing loss and ringing in his ears, and underwent audiological testing.  By a letter dated in December 2007, a private physician, M.J.V., MD, noted that the Veteran reported that he had hearing loss and tinnitus for 40 years after military exposure.  Dr. V. stated that audiometric testing showed normal hearing to 2000 hertz with sloping high frequency hearing loss symmetric in both ears.  His diagnostic impression was as follows:  "He has normal hearing.  I clearly do not recommend hearing aids as he has normal hearing at 2000 hertz.  He does have sloping hearing loss above 4000 hertz.  This is clearly causing his tinnitus.  I have not seen his audiometric studies from before, but diagnosis of this would either be noise exposure from military/occupation or age-related hearing loss."

On VA audiological examination in March 2008, the examiner stated that the claims file was reviewed, and audiograms performed for pre-induction purposes in October 1965 and for separation purposes in December 1967 showed normal hearing from 500 hertz to 4000 hertz bilaterally.  The Veteran complained of bilateral hearing loss and tinnitus.  He reported that he had noise exposure during his Army service, and that he was a medic in an ambulance company in Germany.  When he was out in the field, he was exposed to tank and weapon noise with no hearing protection, as it was not provided to him.  He said that his occupational history included work in law enforcement, where he was not exposed to excessive noise.  He said that he was a hunter for recreation, but only did minimal hunting using a shotgun, and primarily hunted with a bow.  The Veteran reported that his tinnitus began in 1966 during service.  

Audiometric testing revealed right ear decibel thresholds of 10, 15, 15, 65 and 80, and left ear decibel thresholds of 10, 15, 15, 45 and 70 at the respective frequencies of 500, 1000, 2000, 3,000 and 4,000 hertz.  Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed normal hearing through 2000 hertz sloping to a severe sensorineural hearing loss bilaterally.  The examiner stated that the Veteran had normal hearing upon induction and separation from the military.  The Veteran denied a history of occupational noise exposure and reported minimal recreational noise exposure, but his service treatment records did not indicate a hearing loss or complaint of tinnitus upon separation from the military.  Therefore it was the examiner's opinion that the Veteran's current hearing loss is not likely related to his military noise exposure.  With respect to tinnitus, she noted that although the service treatment records did not reflect complaints of tinnitus, since the Veteran reported that his tinnitus began while in the military, she assumed that it was at least as likely as not a result of military noise exposure.

At an August 2008 conference with an RO Decision Review Officer, the Veteran stated that he did not have a hearing test at the time of his separation from service, and that he did not complain of hearing loss then because he was eager to get home and did not want to be detained.  He also said he did not recall having a hearing test during his employment, and he worked as a police officer for 28 years after service.  He related one incident in which a recipient questioned a ticket he issued because she said he could not hear her.  He reported that he had been treated with Meclizine for many years for a problem with his hearing.

In an August 2008 statement, the Veteran's wife said that they had been a couple for 24 years, and his hearing had gotten progressively worse over the past 20 years.  She said his hearing had severely deteriorated within the past seven years.  She said he had great difficulty hearing her conversation.  She enclosed a pharmacy printout of the Veteran's medications from August 2001 to August 2008 showing that Meclizine was dispensed to him, and said he had been taking Meclizine for hearing loss, ringing in the ears, and vertigo over the past 11 years.

The claims file contains a printout from a medication website, which reflects that Meclizine is an antihistamine that is used to prevent or treat nausea, vomiting and dizziness caused by motion sickness, and may also be used to reduce lightheadedness, dizziness and loss of balance (vertigo) caused by diseases that affect the inner ear.

At his June 2011 Board hearing, the Veteran reiterated many of his assertions.  He testified that he was exposed to noise from artillery and tanks firing very close to him, and that he was never provided with hearing protection.  He stated that when he was on the firing range in Germany during service, he was in a three-quarter ton ambulance that was so close to the tanks that the ambulance would sway back and forth from the percussion of the tank [firing].  He stated that he spent a lot of time around loud noises in service, and did have ringing of his ears at that time.  He testified that his hearing was not tested at the time of his separation medical examination.  He said he was first diagnosed with hearing loss in 2007.  He related that his family doctor had prescribed Meclizine for him for some 20 years (from about 1989 to 2009), but that it was prescribed for dizziness and vertigo, which were associated with his tinnitus.  He said that private medical records from that doctor were unavailable.  He stated that during his career in law enforcement, he did not have hearing tests, and in that job, he was only exposed to loud noise on the firing range once a year, with hearing protection.  He testified that he did not really have much recreational noise exposure.  When asked if his noticed hearing loss while on active duty, he said "Somewhat, yes, ma'am, but not as severe as it is today."  

The Veteran's wife testified that she and the Veteran had been together for 27 years, and that when she met him, he complained a lot about the ringing in his ears and a little bit about hearing loss.  She believed that when she met him he had a little bit of a problem with hearing, but over the years it had gotten a lot worse.  She said that she did not know if he realized he had hearing loss at the time when she met him, but he did realize then that he had ringing in his ears.  She testified that at that time, he complained more about tinnitus than about hearing loss.  The Veteran's representative contended that hearing loss is progressive, and that the Veteran's hearing was damaged initially in service and degenerated over the years.  

In an October 2011 addendum medical opinion, the same VA audiologist indicated that she had again reviewed the claims file in detail.  She again noted that the Veteran had normal hearing upon induction and separation from the military.  She also noted that there was no significant threshold shift at any frequency tested.  She said that although the Veteran denied any history of occupational noise exposure and reported minimal recreational noise exposure, his STRs did not indicate hearing loss or a significant threshold shift.  Therefore it was her opinion that the Veteran's current hearing loss was not likely related to his military noise exposure.  She added that based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge, noise-induced hearing loss occurs immediately; i.e., there is not scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event, and given that the Veteran's hearing thresholds were within normal limits at the time of his separation examination, his current hearing loss is less likely than not related to or caused by his military noise exposure.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence of record.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Hearing loss is the type of condition that is readily observable by a layperson, and the Veteran is competent to say he has it and for how long he has.  But competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36   (2010).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

There is no dispute that Veteran is competent to report noise exposure in service, and to state when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board must also determine if these statements are credible.

As part of this current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of hearing loss began during service and continued since then.  However, he has also stated that during service, he noticed ringing in his ears, but only "somewhat" noticed hearing loss.  The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history of hearing loss.

Specifically, the service separation examination report reflects that the Veteran was examined and his ears were found to be clinically normal, and hearing loss was not shown on audiometric testing.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The post-service medical evidence does not reflect complaints or treatment related to hearing loss for nearly 40 years following active service.  In contrast, he reported treatment for tinnitus and vertigo with medication for 20 years prior to his 2011 hearing.  The Board emphasizes the multi-year gap between discharge from active duty service (January 1968) and initial reported symptoms related to hearing loss in 2007 (a nearly 40-year gap).  In 2008, the Veteran's wife stated that she met him in the mid 1980s, and that his hearing had gotten progressively worse over the past 20 years (i.e., since about 1988), and much worse in the past 7 years (i.e., since about 2001).  See her August 2008 letter.  She testified that he did not complain much about hearing loss when she met him but did complain about ringing in his ears (tinnitus).  And again, the period she was discussing is about 15 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.

The Board has weighed the Veteran's statements as to continuity of symptomatology of hearing loss and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  The Board also finds that the Veteran's assertion that audiometric testing was not performed at the time of his separation examination to be incredible, in light of the existence of a separation examination report demonstrating audiometric findings.

The claims file contains two medical opinions regarding the etiology of the Veteran's current bilateral hearing loss.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

Dr. V., a private physician, opined that the Veteran's bilateral hearing loss was either due to noise exposure from military or his occupation, or age-related hearing loss.  He also indicated that the Veteran's hearing was normal at 2000 hertz.  He noted that he had not seen any prior audiometric studies (such as those conducted in service).  The Board finds that this medical opinion is equivocal, and expressed in speculative language, and therefore does not provide the degree of certainty required for medical nexus evidence.  See McLendon, supra.

The December 2007 letter from Dr. V. indicates the Veteran told him that he had hearing loss for 40 years after military exposure.  The Board finds that this history, reported by the Veteran, is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.  Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute the required competent evidence.).

The October 2011 VA compensation examiner opined that the Veteran's current hearing loss was not likely related to his military noise exposure, and indicated that medical studies found there is no scientific support for delayed-onset noise-induced hearing loss years after noise exposure.  She had the benefit of reviewing the Veteran's claims file and STRs, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Most significantly, the March 2008 and October 2011 VA examiner provided explanation for her conclusions.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  Indeed, review of the claims file does not substitute for a lack of a reasoned analysis and explanation for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that these VA medical opinions are competent and highly probative in aggregate, and based on adequate rationales.

Further, to the extent that the Veteran contends that a medical relationship exists between his hearing loss and service, although he is shown to have some medical training and knowledge as he was a medic in service, the Board finds that he is not shown to have specialized medical training in audiological evaluation or hearing loss pathology, and his opinion is thus outweighed by the VA medical opinions dated in March 2008 and October 2011.  Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau, and there is no medical opinion of record that supports the Veteran's contentions.  

There is no evidence of bilateral hearing loss manifested to a compensable degree during the first post-service year.  Thus, in the absence of competent medical evidence linking his current hearing loss to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's bilateral hearing loss is not attributable to his military service.  Even considering the Veteran's testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that bilateral hearing loss was not shown in service or for years thereafter, and the bilateral hearing loss has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for bilateral hearing loss is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


